UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6498


BENNY WAYNE FRANKLIN,

                     Petitioner - Appellant,

              v.

WARDEN OF FCI BUTNER II,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-hc-02127-FL)


Submitted: June 16, 2020                                          Decided: June 19, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benny Wayne Franklin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benny Wayne Franklin, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2018) petition in which he sought to challenge his sentence

by way of the savings clause in 28 U.S.C. § 2255 (2018). Pursuant to § 2255(e), a prisoner

may challenge his sentence in a traditional writ of habeas corpus pursuant to § 2241 if a

§ 2255 motion would be inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review; (3)
       the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
       second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error. Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district

court. Franklin v. Warden of FCI Butner II, No. 5:18-hc-02127-FL (E.D.N.C. Mar. 10,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2